Title: From George Washington to Chastellux, 5 September 1785
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



Dr Sir,
Mount Vernon 5th Septr 1785.

I am your debtor for two letters—one of the 12th of Decemr—the other of the 8th of April. Since the receipt of the first, I have paid my respects to you in a line by Majr Swan; but as it was introductory only of him, it requires an apology, rather than entitles me to a credit in our epistolary correspondence.
If I had as good a nack my dear Marquis, as you have at saying handsome things, I would endeavor to pay you in kind for the flattering expressions of your letters, having an ample field to work in; but as I am a clumsy workman in the manufactory of compliments, I must first profess my unworthyness of those which you have bestowed on me, and my inability to meet you on that ground; and therefore will not expose myself in the attempt.
It gives me great pleasure to find by my last letters from France, that the dark clouds which hung over you[r] hemisphere, are vanishing before the all-chearing Sunshine of peace. My first wish is to see the blessings of it diffused through all Countries, & among all ranks in every Country; & that we should consider ourselves as the children of a common parent, and be disposed to acts of brotherly kindness towards one another. In that case all restrictions of trade would vanish; we should take your Wines, your fruits & surplusage of other articles: & give you in return our Oils, our Fish, Tobacco, naval stores &ca; and in like manner we should exchange produce with other Countries, to our reciprocal advantage: the Globe is large enough, why then need we wrangle for a small spot of it? If one Country cannot contain us another should open its arms to us. But these halcyon days (if they ever did exist) are now no more; a wise providence, I presume, has ordered it otherwise, &

we must go in the old way disputing—& now & then fighting, until the Globe itself is dissolved.
I rarely go from home; but my friends in & out of Congress sometimes tell me what is on the carpet; to hand it to you afterwards would be a circuitous mode, & altogether idle, as I am persuaded you have Correspondents at New-York who give it to you at first hand, & can relate it with more clearness & perspicuity than I can. I give the chief of my time to rural amusements; but I have lately been active in instituting a plan which, if success attends it & of which I have no doubt, may be productive of great political as well as commercial advantages to the States on the Atlantic, especially the middle ones: it is the extending & improving the inland navigations of the rivers Potomac & James, & communicating them with the Western waters by the shortest & easiest portages & good roads. Acts have passed the Assemblies of Virginia & Maryland authorising private Adventurers to undertake the work; Companies in consequence have been incorporated; & that on this river is begun, but when we come to the difficult parts of it we shall require an Engineer of skill & practical knowledge in this branch of business; & from that country where these kind of improvements have been conducted with the greatest success. With very great esteem & regard I have the honor to be &c.

G: Washington

